 Case: 4:19-cv-02366-SNLJ Doc. #: 72 Filed: 02/18/21 Page: 1 of 2 PageID #: 930




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and LORI RUSSELL,      )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Case No. 4:19-cv-02366
                                          )
JUDGE PATRICK S. FLYNN, et al.,           )
                                          )
      Defendants.                         )

PLAINTIFF KARLA ALLSBERRY’S SUPPLEMENT TO HER SUPPLEMENTAL
         MOTION FOR A TEMPORARY RESTRAINING ORDER

      COMES NOW Plaintiff, Karla K. Allsberry (“Karla”), for her supplement to

her Supplemental Motion for a Temporary Restraining Order (Doc. #66), and

respectfully submits the following:

      1.     Attached hereto as Exhibits A, B and C are the February 9, 2021

and February 12, 2021 letter from Karla’s attorney to Judge Flynn’s attorney

(Exhibits A and B) and the responsive letter from Judge Flynn’s attorney dated

February 15, 2021 to Karla’s attorney (Exhibit C).

      2.     In Exhibit C, Judge Flynn takes the position that his letter of May

28, 2019 is actually an “Order” and that it remains in full force and effect,

notwithstanding Judge Callahan’s Final Judgment declaring that Judge Flynn

lacked authority to place Karla on indefinite administrative leave and to bar her

from the Clerk’s office.

      3.     Judge Flynn also refuses to post a supersedeas bond to stay

enforcement of Judge Callahan’s Final Judgment while Judge Flynn’s state

court appeal is pending.

                                    Page 1
                            Case No. 4:19-cv-02366
 Case: 4:19-cv-02366-SNLJ Doc. #: 72 Filed: 02/18/21 Page: 2 of 2 PageID #: 931




      4.    Unless injunctive relief is provided to Karla by the Court sub

judice, Karla will have no alternative but to appear in the Clerk’s office and

attempt to perform her duties as elected Clerk of the Circuit Court, risking a

confrontation with Judge Flynn.

      WHEREFORE, Plaintiff, Karla K. Allsberry, moves the Court to lift the

stay under the Pullman abstention doctrine and to grant her Motion for a

Temporary Restraining Order permitting her to resume her duties as elected

Clerk of the Circuit Court.

                                          /s/ David M. Duree
                                          David M. Duree, MBE 21003
                                          David M. Duree & Associates, P.C.
                                          312 South Lincoln Avenue
                                          O’Fallon, IL 62269
                                          T: 618.628.0186 / F: 618.628.0259
                                          E: law@dmduree.net
                                          Attorney for Plaintiffs Karla K. Allsberry
                                          and Lori Russell


                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies a true copy of the foregoing was filed
electronically with the Clerk of the Court, the Clerk will electronically serve
counsel of record, and a copy was sent via email this 18th day of February,
2021, to the parties listed below:

Melanie Pennycuff                         D. Keith Henson
Assistant Attorney General                Paule, Camazine & Blumenthal, PC
Missouri Attorney General’s Office        165 North Meramec Avenue, Ste. 110
PO Box 861                                Clayton, MO 63105-3772
St. Louis, MO 63188                       khenson@pcblawfirm.com
melanie.pennycuff@ago.mo.gov              Attorney for Defendants John Cottle,
Attorney for Defendants Patrick S.        Ryan Parker, Julie Connor and
Flynn, Kathy Hall and Dianne Doll         Antonio Pineiro

                                          /s/ David M. Duree
                                          David M. Duree, MBE 21003
                                          David M. Duree & Associates, P.C.
                                      Page 2
                              Case No. 4:19-cv-02366
